m THE norman sums disrch couR'r
ron mm sou'rHERN msch oF omo

WESTERN DIVISION
United 'States of America, )
Plaintiff, )
) Case No: 3:|4-CR-022
v. ) JUDGE RICE
' )
JENNIFER BOGGAN, )
SSN: ***-**-3063 )
Defendaot, )
)
and )
4 )
MONTGOMERY COUN'|`Y AUDITOR )
) .
v Gamishee. )

JOINT AGREED'FINAL ORDER lN GARNISMNT

The United States of Ameriea, by its representative the United States Attomey for the
Southern District of Ohio, Defendant, Jennifer, and Gamishee, Montgomery County Auditor agree
and stipulate that: ’

l. _'l'his debt arises nom ajudgment entered in fat/or of the Plaintiff against Defendant in
in the amount of $50,564.02 in Case No. 3:14-CR-022. The amount of the debt that remains unpaid
and due and owing is: $49,769.02 as of December 26, 2018,`with additional interest accruing if
applicable

2. Defendant's last known address i_s: 3396 Miljoie Drive, Cincinnati, OH 45244.

3. Gamishee is believed to have in its possession custody or control, property of the

Defendant in the form of wages and/or bonuses paid to the Defendant.

4. The name and address of the Garnishee or its authorized agent is:
Montgomery County Auditor
451 W 3rd Street, 4th Floor
Dayton, OH 45422

5. Defendant waives service of an Application for a Writ of Continuing Garnishment
pursuant to ' 3205 of the Federal Debt Collection Procedmes Act, 28 U.S.C. ' 3205, and further waives
his right to a hearing under ' 3205 of the Federal Debt Collection Proceduxes Act, 28 U.S.C. ' 3205
and any other process to which the Defendant may be entitled under the Act,

6. Garnishee waives service of an Application for a Writ of Continuing Garnishment

pursuant to ' 3205 of the Federal Debt Collection Procedures Act, 28 U.S.C ‘ 3205 and further waives
its right to answer and waives being heard in this matter and any other process to which the Gamishee
may be entitled under the Act. .

7. Defenth agrees and stipulates that her wages and/or bonuses are subject to
garnishment and expressly agrees and stipulates that the entry of a I-`inal Order in Garnishment is
proper.

8. The parties therefore agree and stipulate to the entry of a Final Order in Gamishment
against all non-exempt wages and/or bonuses of Iiefendant, Jennifer Boggan. It is expressly agreed
and stipulated to by the parties that the Gamishee, Montgomery County Auditor shall pay into the
hands of the United States Attomey, Bi-weekly $30.00 of Defendant=s disposable income from
wages and/or bonuses

9. The parties further agree and stipulate that these sums are to be applied upon the
judgment rendered in this cause in the sum of _$50,564.02, upon which there is an unpaid balance of
$49,769.02. These deductions are to continue until the unpaid balance is fully paid and satisfied, or

until the Gamishee no longer has custody, possession or control of any property belonging to

Defendant, or until further Order of this Court.

Jan.30. 2019 l:40PM ~ _ ~ No.4491 P.?

10'. Gamishment checks should be made payable to: '

- - ma cLaaK, u.s. otsraicr coua'r
Please reference the Defendant's name, Jennit`er Boggan and Case'No. 3:14.CR-022 and

mailed payments to: _ .
CLERK U.S.'DISTRICT CO_URT 200 WEST SECOND ST., RM #712 DAYTON, .
- OH 45402 ' ` v ~
ll. This Order shall take effect immediately.
Agreed: ' d
= - jAMrN c. GLAssMAN

    

 

 

' ~~ 1J. HAM[LTON (00‘_75139)
Ass_istant Unite`d_States At`tomey
Anomey for Plaintiff _

‘ 303 Marconi Boulevard, Suite 200
Columbus, Ohio 4321_5
(614)469-57_15'

Fax: (614)469-5240
Bethany.I-Iamilton@usdoj.gov

f

` .M;£g:n,lbcfendant ’
339 Milioie Drive .

Cinclnnati, OH. 452

 

 

Attn: Human Resouroes/Payro||
451 W 3,i'd Silteei, 4th Floor
Dayton, Ol-l 45422

\'1§'

Arrnovsn AND so oaoanno this__day of §MLI ., 20(__).

uNrrBD srATss`Hsrmcr moss

